                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                                           101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                                       BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                         (410) 962-7810
                                                                                                     Fax: (410) 962-2577
                                                                                             MDD_DLBChambers@mdd.uscourts.gov




                                                             November 12, 2019

       LETTER TO COUNSEL

                 RE:     Angel C. v. Commissioner, Social Security Administration;
                         Civil No. DLB-18-3216

       Dear Counsel:

              On October 17, 2018, Plaintiff Angel C. petitioned this Court to review the Social
       Security Administration’s (“SSA’s”) final decision to deny her claims for Disability Insurance
       Benefits and Supplemental Security Income. ECF 1. I have considered the parties’ cross-
       motions for summary judgment. ECF 10, 17. I find that no hearing is necessary. See Loc. R.
       105.6 (D. Md. 2018). This Court must uphold the decision of the SSA if it is supported by
       substantial evidence and if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g),
       1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny
       both motions, reverse the judgment of the SSA, and remand the case to the SSA for further
       analysis pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.

               Plaintiff protectively filed her claims for benefits on March 4, 2015, alleging an onset
       date of January 1, 2009.1 Tr. 196-211. Her claims were denied initially and on reconsideration.
       Tr. 116-20, 130-33. A hearing was held on July 11, 2017, before an Administrative Law Judge
       (“ALJ”). Tr. 42-65. Following the hearing, the ALJ determined that Plaintiff was not disabled
       within the meaning of the Social Security Act during the relevant time frame. Tr. 10-19. The
       Appeals Council (“AC”) denied Plaintiff’s request for further review, Tr. 1-6, so the ALJ’s
       decision constitutes the final, reviewable decision of the SSA.

              The ALJ found that Plaintiff suffered from the severe impairments of “mood disorder,
       psychosis, anxiety disorder, back disorder, and neck disorder.” Tr. 13 (citations removed).
       Despite these impairments, the ALJ determined that Plaintiff retained the residual functional
       capacity (“RFC”) to:

                 perform medium work as defined in 20 CFR 404.1567(c) and 416.967(c), except
                 the claimant: can perform only occasional postural activity; cannot climb; cannot
                 have more than occasional contact with coworkers, supervisors, or the general

       1
           Plaintiff subsequently amended her alleged onset date to March 4, 2015. Tr. 10.
Angel C. v. Commissioner, Social Security Administration
Civil No. DLB-18-3216
November 12, 2019
Page 2

       public; and, is limited to performing only simple, repetitive, routine tasks
       performed at a routine pace throughout the course of the workday.

Tr. 15. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform past relevant work as a nurse aide, cashier, or medical technician, but
could perform other jobs existing in the national economy. Tr. 18-19. Therefore, the ALJ
concluded that Plaintiff was not disabled. Tr. 19.

        Plaintiff makes two primary arguments on appeal: (1) that the ALJ’s RFC assessment
was flawed; and (2) that the ALJ’s assessment of Plaintiff’s credibility was not supported by
substantial evidence. ECF 10-1 at 3-14. I agree that the ALJ’s RFC assessment did not
adequately address Plaintiff’s moderate limitations in concentration, persistence, or pace, and
therefore grant remand under sentence four.

         In Mascio v. Colvin, the Fourth Circuit determined that remand was appropriate for three
distinct reasons, including, as pertinent to this case, the inadequacy of the ALJ’s evaluation of
Plaintiff’s “moderate difficulties” in concentration, persistence, or pace. 780 F.3d 632, 638 (4th
Cir. 2015). At step three of the sequential evaluation, the ALJ determines whether a claimant’s
impairments meet or medically equal any of the impairments listed in 20 C.F.R. Part 404,
Subpart P, Appendix 1 (2017). Listings 12.00 et seq. pertain to mental impairments. 20 C.F.R.
Pt. 404, Subpt. P, App’x 1 § 12.00 (2017). The relevant listings therein consist of: (1)
“paragraph A criteria,” which consist of a set of medical findings; (2) “paragraph B criteria,”
which consist of a set of impairment-related functional limitations; and (3) “paragraph C
criteria,” which relate to “serious and persistent” disorders lasting at least two years with a
history of ongoing medical treatment and marginal adjustment. Id. § 12.00(A), (G). A
claimant’s impairments meet the listings relevant to this case by satisfying either the paragraph A
and paragraph B criteria, or the paragraph A and paragraph C criteria. Id. § 12.00(A).

       Paragraph B consists of four broad functional areas assessing the ability to: (1)
understand, remember, or apply information; (2) interact with others; (3) concentrate, persist, or
maintain pace; and (4) adapt or manage oneself. Id. § 12.00(A)(2)(b). The functional area of
concentration, persistence, or pace “refers to the abilit[y] to focus attention on work activities
and stay on task at a sustained rate.” Id. § 12.00(E)(3).

         The ALJ employs the “special technique” to rate a claimant’s degree of limitation in each
area, based on the extent to which the claimant’s impairment “interferes with [the claimant’s]
ability to function independently, appropriately, effectively, and on a sustained basis.” 20 C.F.R.
§ 416.920a(b), (c)(2) (2017). The ALJ uses a five-point scale to rate a claimant’s degree of
limitation in the four areas: none, mild, moderate, marked, or extreme. Id. § 416.920a(c)(4). A
moderate limitation signifies the claimant has only a fair ability to function in the relevant area of
mental functioning. 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.00(F)(2)(c) (2017).

    The Fourth Circuit remanded Mascio because the hypothetical the ALJ posed to the
VE—and the corresponding RFC assessment—did not include any mental limitations other than
Angel C. v. Commissioner, Social Security Administration
Civil No. DLB-18-3216
November 12, 2019
Page 3

unskilled work, despite the fact that, at step three of the sequential evaluation, the ALJ
determined that the claimant had moderate difficulties in maintaining concentration, persistence,
or pace. 780 F.3d at 637-38. The Fourth Circuit specifically held that it “agree[s] with other
circuits that an ALJ does not account for a claimant’s limitations in concentration, persistence,
and pace by restricting the hypothetical question to simple, routine tasks or unskilled work.” Id.
at 638 (quoting Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)) (internal
quotation marks omitted). In so holding, the Fourth Circuit emphasized the distinction between
the ability to perform simple tasks and the ability to stay on task, stating that “[o]nly the latter
limitation would account for a claimant’s limitation in concentration, persistence, or pace.” Id.
Although the Fourth Circuit noted that the ALJ’s error might have been cured by an explanation
as to why the claimant’s moderate difficulties in concentration, persistence, or pace did not
translate into a limitation in the claimant’s RFC, it held that absent such an explanation, remand
was necessary. Id.

       At step three in the instant case, the ALJ found that Plaintiff had moderate limitations
maintaining concentration, persistence, or pace. Tr. 14. The ALJ’s analysis stated:

       With regard to concentrating, persisting, or maintaining pace, the claimant has
       moderate limitation. The claimant reported that she has difficulty concentrating;
       however, the claimant reported that she spends time reading and watching
       television and movies without difficulty.

Id. (internal citations omitted). That analysis contains no discussion of Plaintiff’s ability to
sustain work over a typical workday. The daily tasks cited by the ALJ are not typically tasks that
are sustained over eight-hour, or even two-hour, periods.

        After making a finding that Plaintiff had a moderate limitation in concentration,
persistence, or pace, the ALJ restricted Plaintiff only to “simple, repetitive, routine tasks
performed at a routine pace throughout the course of the workday,” Tr. 15, which is directly
analogous to the limitations deemed insufficient in Mascio. 780 F.3d at 638 (finding “simple,
routine tasks or unskilled work” to be insufficient to address a claimant’s moderate limitations in
concentration, persistence, or pace). In the step three section of the opinion and in the RFC
assessment, the ALJ provided no specific analysis regarding his reasons for finding that
Plaintiff’s moderate limitation in concentration, persistence, or pace is directly related to the
complexity or the routine nature of the tasks she is asked to perform. The ALJ assigned “little
weight” to Plaintiff’s treating source’s opinion that Plaintiff’s mental limitations would result in
distraction even with simple tasks, see Tr. 436-37 (opining that Plaintiff was precluded from
“maintain[ing] attention and concentration for at least two straight hours with at least four such
sessions in a workday” and “complet[ing] a normal workday and work week without
interruptions from psychologically based symptoms and to perform at a consistent pace without
unreasonable number and length of rests”), because Plaintiff’s treatment records suggested that
she was stable on her medications, Tr. 17. The ALJ explicitly concurred with the opinions of the
State consultants, including two mental RFC assessments. Tr. 17. Both assessments opined that
Plaintiff had moderate limitations in her ability to sustain concentration and persistence. Tr. 73,
Angel C. v. Commissioner, Social Security Administration
Civil No. DLB-18-3216
November 12, 2019
Page 4

84-85, 100, 112. At the initial level, State consultant, Dr. Lessans, opined that Plaintiff “ha[d]
some anxiety symptoms which interfere[d] with task persistence.” Tr. 73, 84-85. On
reconsideration, State consultant, Dr. Bauer, opined that Plaintiff “[could] persist at simple and
routine tasks for a regular workday at an appropriate pace and [could] sustain at [that] level over
an extended period of time.” Tr. 100, 112. Dr. Bauer provided no narrative explanation or
citation to record evidence to justify his conclusion. Like Dr. Bauer, the ALJ offered no
explanation as to why Plaintiff’s issues with concentration and persistence did not affect her
ability to sustain work over an eight-hour workday. In the absence of such analysis, and with
Plaintiff’s treating source and a State consultant suggesting that the limitations applied even to
simple work, I am unable to ascertain whether the RFC assessment would permit a person with
Plaintiff’s limitations to sustain a competitive pace of work, with only normal breaks. In light of
these inadequacies, I must remand the case to the SSA for further analysis consistent with the
Fourth Circuit’s mandate in Mascio. In remanding for additional explanation, I express no
opinion as to whether the ALJ’s ultimate conclusion that Plaintiff is not entitled to benefits is
correct.

        The Commissioner argues that the ALJ’s RFC assessment sufficiently accounted for
Plaintiff’s moderate limitations in concentration, persistence, or pace. ECF 17-1 at 7-9. For
support, the Commissioner cites to Sizemore v. Berryhill, 878 F.3d 72, 79 (4th Cir. 2017),
Michaels v. Berryhill, 697 F. App’x 223 (4th Cir. 2017) (unpublished), and this Court’s decision
in Teresa B. v. Comm’r, Soc. Sec. Admin., SAG-18-2280, 2019 WL 2503502 (D. Md. June 17,
2019).

         In Sizemore, the Fourth Circuit affirmed an ALJ’s denial of benefits in which the ALJ
included an RFC limitation to “work only in [a] low stress [setting] defined as non-production
jobs [without any] fast-paced work [and] with no public contact.” Sizemore, 878 F.3d at 79
(alterations in original). The Fourth Circuit in Perry explained that the additional “descriptors”
in Sizemore “helped to explain the restriction intended by the ALJ, and allowed us to evaluate
whether that restriction adequately accounted for the claimant’s limitations.” Perry v. Berryhill,
765 F. App’x 869, 872 n.1 (4th Cir. 2019) (unpublished) (remanding for ALJ’s failure to define
“non-production oriented work setting”). Similarly, in Teresa B., the ALJ included an RFC
provision limiting Plaintiff to “no work requiring a high-quota production-rate pace (i.e., rapid
assembly line work where co-workers are side-by-side and the work of one affects the work of
the other).” 2019 WL 2503502, at *2. Noting the Fourth Circuit’s decision in Thomas v.
Berryhill, 916 F.3d 307, 312-13 (4th Cir. 2019) (holding that ALJ’s failure to define “production
rate or demand pace” frustrated appellate review), this Court determined that, considering the
ALJ’s explanation, the RFC adequately accounted for Plaintiff’s limitation in concentration,
persistence, or pace. Id. The Commissioner’s citation to Michaels v. Berryhill, 697 F. App’x
223 (4th Cir. 2017) (unpublished), is unpersuasive, as that opinion was simply a one paragraph
decision affirming the district court’s judgment, and did not contain any discussion of the ALJ’s
RFC assessment or the phrase “nonproduction pace rates.”

       The Commissioner implies that, here, the ALJ’s inclusion of “at a routine pace
throughout the course of the workday” is analogous to the “descriptors” present in Sizemore, and
Angel C. v. Commissioner, Social Security Administration
Civil No. DLB-18-3216
November 12, 2019
Page 5

he takes issue with Plaintiff’s argument that the ALJ should have defined “at a routine pace.”
ECF 17-1 at 10; ECF 10-1 at 7 (citing to Thomas v. Berryhill, 916 F.3d at 312-13). For support,
the Commissioner cites to several dictionaries to define “routine” and concludes that “the RFC in
this case limits Plaintiff to performing work at an ordinary, usual, or typical pace.” ECF 17-1 at
11. However, a statement asserting a lack of limitation, without an accompanying explanation,
does not satisfy the Mascio requirement, and the ability to perform at a routine pace throughout
the workday is neither a limitation nor is it an explanation for a lack of a limitation. Therefore,
this case is not distinguishable from Mascio, and remand is warranted.

        Plaintiff’s other argument is less persuasive. Plaintiff contends that the ALJ’s credibility
assessment is not supported by substantial evidence. ECF 10-1 at 11-14. Regarding Plaintiff’s
credibility, the ALJ concluded:

       [t]he claimant’s allegations of disability are not fully consistent with the medical
       evidence of record. The claimant has had only conservative treatment and
       medications, she is able to perform extensive activities of daily living, she has had
       no mental health hospitalizations or crises, and she has had relatively good GAF
       scores.

Tr. 17. The ALJ’s evaluation included citations to Plaintiff’s medical records showing that she
received conservative treatment for her mental health impairments, including only receiving
medication management services since 2015, and that she consistently reported doing well when
she was compliant with her medications. Tr. 16; see, e.g., Tr. 365-92 (reporting approximately
20-minute medication management visits), 397-423 (same), 427-34 (same), 443-68 (same).

         Plaintiff further contends that the record does not support the ALJ’s finding that she is
able to perform extensive activities of daily living. ECF 10-1 at 12. The ALJ noted that Plaintiff
reported that she shops, cooks, cleans, and spends time with others. Tr. 15 (citing Plaintiff’s
statements in her Function Report, Tr. 273-75). The ALJ also noted that “with medication
compliance, the claimant reported she was feeling well, she was going to church, and she was
helping take care of her grandchildren,” and in November of 2015, Plaintiff reported that “work
[was] going well.” Tr. 16; compare Tr. 480 (reporting Plaintiff had been taking her medication
and that she was “feeling good,” “joyful and laughing more,” had been “taking care of her
grandchildren and going to church,” with a good appetite and good energy) with Tr. 476
(reporting that Plaintiff “ha[d] been out of her medication for a while now” and was depressed,
irritable, angry, and not sleeping well); see also Tr. 443 (reporting that “work [was] going well”).

         While the ALJ arguably could have more clearly articulated Plaintiff’s allegations from
her hearing testimony that her medications make her sleepy, Tr. 53, 57, the ALJ cited to
treatment records from 2016 and 2017 that indicated Plaintiff “was sleeping well, she was stable,
and her energy and appetite were good, when she was compliant with her medications,” Tr. 16;
see, e.g., Tr. 512 (Plaintiff “[s]tates that things are going well. Mood has been pretty good,
stable. . . . Sleeping well, appetite is good, energy is good. Denies adverse effects.”). My review
of the ALJ’s decision is confined to whether substantial evidence, in the record as it was
Angel C. v. Commissioner, Social Security Administration
Civil No. DLB-18-3216
November 12, 2019
Page 6

reviewed by the ALJ, supports the decision and whether correct legal standards were applied.
See Richardson v. Perales, 402 U.S. 389, 390 (1971). Even if there is other evidence that may
support Plaintiff’s position, I am not permitted to reweigh the evidence or to substitute my own
judgment for that of the ALJ. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). In
considering the entire record, and given the evidence outlined above, I find that the ALJ’s
evaluation of Plaintiff’s subjective complaints was supported by substantial evidence.

       For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, ECF 10, and
Defendant’s Motion for Summary Judgment, ECF 17, will be denied. Pursuant to sentence four
of 42 U.S.C. § 405(g), the SSA’s judgment will be reversed in part due to inadequate analysis,
and the case will be remanded for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                 Sincerely yours,

                                                            /s/

                                                 Deborah L. Boardman
                                                 United States Magistrate Judge
